Title: From George Washington to Gilles de Lavallée, 23 December 1786
From: Washington, George
To: Lavallée, Gilles de



Sir,
Mo[un]t Vernon 23d Decr 1786.

Your letter, Plan & Estimate for establishing a manufacture of Cotton &ca did not reach me ’till within these few days. As the Assembly of this Commonwealth is now sitting, & your proposition would come better before a public body than a private individual, for encouragement, I have transmitted it to the Governor to be laid, if he shall judge it proper, before the assembly. So soon as his answer is received it shall be communicated to you. In the meantime, I am Sir &c.

G: Washington

